IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KENDALE L. WISE,                          : No. 198 MM 2014
                                          :
                    Petitioner            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
THE COURT OF COMMON PLEAS OF              :
DAUPHIN COUNTY PENNSYLVANIA,              :
                                          :
                    Respondent            :




                                      ORDER


PER CURIAM
      AND NOW, this 27th day of January, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Extraordinary Relief is DENIED.